Citation Nr: 9909680	
Decision Date: 04/07/99    Archive Date: 04/16/99

DOCKET NO.  98-00 292A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUE


Entitlement to service connection for impulse control 
disorder.



ATTORNEY FOR THE BOARD


K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from March 1995 to December 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision in which a 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied service connection for impulse control disorder.  The 
notice of disagreement was submitted in August 1997.  The 
statement of the case was issued in December 1997.  A 
substantive appeal was received in January 1998.

The Board notes that the veteran did not serve in the 
Southwest Asia theater of operations during the Persian Gulf 
War, and review of the record does not reveal any claims from 
the veteran as to such service.  38 C.F.R. § 3.317 
("Compensation for certain disabilities due to undiagnosed 
illnesses") therefore does not apply to the veteran's 
claims.


REMAND

The veteran is service connected for residuals of trauma to 
the head and face which the service medical records show were 
the result of being assaulted during active service in April 
1996.  

On VA psychiatric examination in March 1997, the examiner 
indicated that the claims file was not available for review.  
The veteran reported the assault during service and indicated 
that he had multiple evaluations and psychological treatment 
at Fort Riley, Kansas, following that incident.  He also 
reported that following the incident he had serious problems 
with authority and attacked a sergeant.  He indicated that he 
had been unemployed since discharge from service.  The 
assessment included impulse control disorder, alcohol abuse 
and antisocial personality disorder.

On VA neuropsychiatric examination in April 1997, the 
veteran's reported history was noted.  The examiner indicated 
that the claims was not available for review.  It was also 
noted that the veteran was not currently in psychiatric or 
psychological treatment.  The impression was cognitive 
disorder, NOS.  The examiner indicated that it could not be 
determined whether the disorder was preexistent or due to 
head trauma due to insufficient information.  The examiner 
indicated that diagnostic possibilities included antisocial 
personality disorder, a personality change of aggressive type 
due to head trauma and aggravation of preexisting maladaptive 
traits due to head trauma.  The examiner recommended that 
additional medical, occupational, disciplinary and/or police 
records should be reviewed to establish the etiology of 
personality and cognitive disorders and that a full 
neurological assessment should be conducted.

The claims file contain service medical records reflecting 
treatment for the head trauma in service at the Irwin Army 
Community Hospital, Fort Riley, Kansas.  However, the service 
personnel records have not been obtained and there are no 
records of psychological or psychiatric treatment during 
service as alleged by the veteran.  In addition, the veteran 
has not been requested to submit any additional records 
pertinent to his claim, including employment or police 
records.

The Board also notes that the veteran is a Vocational 
Rehabilitation participant and the Board finds that that 
folder should be associated with the claims folder.

The Board concludes that the evidence of record is inadequate 
for purposes of adjudicating the claim and additional 
development of the evidence is required.  The law requires 
full compliance with all orders in this remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Although the instructions in 
this remand should be carried out in a logical chronological 
sequence, no instruction in this remand may be given a lower 
order of priority in terms of the necessity of carrying out 
the instructions completely.

Accordingly, the case is REMANDED to the RO for the 
following:


1.  The RO should contact the Irwin Army 
Community Hospital, Fort Riley, Kansas 
and request any additional records of 
treatment of the veteran at that 
facility, including psychological and/or 
psychiatric treatment.  Any records 
obtained must be associated with the 
claims folder. 

2.  The RO should also request the 
veteran's service personnel records, 
including any relating to the facts and 
circumstances of the appellant's general 
discharge.  All records obtained should 
be associated with the claims folder.

3.  The RO should obtain all VA treatment 
records of the veteran which are not 
currently in the claims folder and 
associate them with the claims folder.

4.  The RO should inform the appellant 
that he can submit any additional 
records, including medical records, 
employment records, and police records, 
prior to, during or subsequent to 
service.

5.  The RO should associate the veteran's 
Vocational Rehabilitation folder with the 
claims folder.

6.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a special VA 
neuropsychiatric examination to determine 
the nature of his psychiatric disability.  
Such tests as the examiner deems 
necessary should be performed, including 
psychological and neurological testing.  
The claims folder must be made available 
to, and reviewed by, the examining 
physician prior to the examination so 
that pertinent aspects of the veteran's 
medical history may be reviewed.  The 
examiner should specifically state 
whether he/she had the claims folder.  
The examiner should determine what, if 
any, neuropsychiatric disabilities are 
present.  The examiner should state for 
any neuropsychiatric disorder(s) found 
whether the disorder(s) is a personality 
disorder.  The examiner should 
specifically comment on whether or not 
there is any relationship between any 
identified neuropsychiatric disorder and 
service or the veteran's service-
connected status post trauma to head and 
face with residual right palpebral 
fissure asymmetry and right trigeminal 
neuropathy.  The examiner should state 
whether impulse control disorder is a 
personality disorder.

7.  Following completion of the 
foregoing, the RO must review the record 
and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, including if 
the requested examination does not 
include all test reports, special studies 
or opinions requested, appropriate 
corrective action is to be implemented.

8.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the appellant, he should be afforded a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.

Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration.  The veteran need take no 


action until he is further informed.  No inference should 
be drawn regarding the final disposition of the claim as a 
result of this action.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 5 -


